
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.9


BOISE CASCADE CORPORATION

1984 KEY EXECUTIVE STOCK OPTION PLAN

(As Amended Through September 26, 2003)


        1.    Establishment and Purpose.    

        1.1    Establishment.    Boise Cascade Corporation, a Delaware
corporation, hereby establishes a Stock Option Plan for key employees, which
shall be known as the Boise Cascade Corporation 1984 Key Executive Stock Option
Plan (the "Plan"). It is intended that some of the Options issued pursuant to
the Plan may constitute Incentive Stock Options within the meaning of
Section 422A of the Internal Revenue Code, and the remainder of the Options
issued pursuant to the Plan shall constitute Nonstatutory Options. The Committee
referred to in Section 2.1(c) of this Plan shall determine which Options are to
be Incentive Stock Options and which are to be Nonstatutory Options and shall
enter into Option Agreements with Optionees accordingly.

        1.2    Purpose.    The purpose of this Plan is to attract, retain, and
motivate key employees of the Company and to encourage stock ownership by these
employees by providing them with a means to acquire a proprietary interest or to
increase their proprietary interest in the Company's success.

        2.    Definitions.    

        2.1    Definitions.    Whenever used in this Plan, the following terms
shall have the meanings set forth below:

        (a)   "Board" means the board of directors of the Company.

        (b)   "Code" means the Internal Revenue Code of 1986, as amended from
time to time.

        (c)   "Committee" means the Executive Compensation Committee of the
Board or any successor to the Committee.

        (d)   "Company" means Boise Cascade Corporation, a Delaware corporation.

        (e)   "Competitor" means any business, foreign or domestic, which is
engaged, at any time relevant to the provisions of this Plan, in the
manufacture, sale, or distribution of products, or in the providing of services,
in competition with products manufactured, sold, or distributed, or services
provided, by the Company or any subsidiary, partnership, or joint venture of the
Company. The determination of whether a business is a Competitor shall be made
by the Company's General Counsel, in his or her sole discretion.

        (f)    "Date of Exercise" means the date the Company receives written
notice, by an Optionee, of the exercise of an Option or Option and Stock
Appreciation Right, pursuant to Subsection 8.1 of this Plan.

        (g)   "Employee" means a key employee (including an officer of the
Company), who is employed by the Company or any subsidiary, partnership, or
joint venture of the Company on a full-time basis, who is compensated for such
employment by a regular salary, and who, in the opinion of the Committee, is in
a position to contribute materially to its continued growth and development and
to its future financial success. The term "Employee" does not include persons
who are retained by the Company only as consultants.

        (h)   "Employment with any Competitor" means providing significant
services as an employee or consultant, or otherwise rendering services of a
significant nature for remuneration, to a Competitor.

1

--------------------------------------------------------------------------------




        (i)    "Executive Officer" means an Employee who has been duly elected
by the Company's Board to serve as an executive officer of the Company in
accordance with the Company's Bylaws but shall not include assistant treasurers
or assistant secretaries.

        (j)    "Fair Market Value" means:

          (i)  the closing price of the Stock as reported by the consolidated
tape of the New York Stock Exchange on a particular date; or

         (ii)  if the Stock is not listed or traded on the New York Stock
Exchange, then the closing sales price of the Stock on a national securities
exchange on a particular date; or

        (iii)  if the Stock is not listed on a national securities exchange,
then the average of the closing bid and asking prices for the Stock in the
over-the-counter market for a particular date; or

        (iv)  if the Stock is not traded in the over-the-counter market, such
value as the Company, in its discretion, may determine, but in no event greater
than the then fair market value of the Stock for federal income tax purposes.

In the event that there are no Stock transactions on such date, the Fair Market
Value shall be determined as of the immediately preceding date on which there
were Stock transactions.

        (k)   "Grant Price" means an amount not less than 100% of the Fair
Market Value of the Company's Stock on the date of an Option's grant.

        (l)    "Option" means the right to purchase Stock of the Company at the
Grant Price for a specified duration. For purposes of this Plan, an Option may
be either (i) an "Incentive Stock Option" within the meaning of Section 422A of
the Code or (ii) a "Nonstatutory Option."

        (m)  "Optionee" means an Employee who has been granted an Option under
this Plan.

        (n)   "Pension Plan" means the Boise Cascade Corporation Pension Plan
for Salaried Employees, as amended from time to time.

        (o)   "Retirement" means an Employee's termination of employment with
the Company (or any subsidiary, partnership, or joint venture of the Company)
for reasons other than death, total disability (as defined in the Pension Plan),
or disciplinary reasons (as that term is used for purposes of the Company's
Corporate Policy 10.2, Termination of Employment) at any time after the Employee
has attained age 55 with 10 or more years of service (as defined in the Pension
Plan).

        (p)   "Stock" means the common stock, $2.50 par value, of the Company.

        (q)   "Stock Appreciation Right" means the right, exercisable by the
Optionee, to receive a cash payment from the Company upon the exercise of an
Option. The amount of this cash payment and the conditions upon the exercise of
the Stock Appreciation Right shall be determined by the Committee pursuant to
Subsection 6.2 and Section 7.

        (r)   "Tax Offset Bonus" means a cash payment which the Company makes
automatically upon the exercise of an Option equal to a percentage (as
determined by the Committee pursuant to Subsection 6.2 and Section 7) of the
excess of the Fair Market Value of the Stock on a date determined by the
Committee over the Grant Price of the Option, the purpose of which is to offset
partially the federal income tax incurred incident to exercising a Nonstatutory
Option.

        2.2    Number.    Except when otherwise indicated by the context, the
definition of any term in the Plan in the singular shall also include the
plural.

2

--------------------------------------------------------------------------------

        3.    Participation.    Participation in the Plan shall be determined by
the Committee. Any Employee at any one time and from time to time may hold more
than one Option or Stock Appreciation Right granted under this Plan or under any
other plan of the Company. No member of the Committee may participate in the
Plan.

        4.    Stock Subject to the Plan.    

        4.1    Number.    The total number of shares of Stock as to which
Options and Stock Appreciation Rights may be granted under the Plan shall not
exceed 15,300,000. These shares may consist, in whole or in part, of authorized
but unissued Stock or treasury Stock not reserved for any other purpose.

        4.2    Unused Stock.    If any shares of Stock are subject to an Option
or Stock Appreciation Right which, for any reason, expires or is terminated
unexercised as to such shares, such Stock may again be subjected to an Option or
Stock Appreciation Right pursuant to this Plan.

        4.3    Adjustment in Capitalization.    In the event of any change in
the outstanding shares of Stock occurring after ratification by shareholders of
this Plan by reason of a Stock dividend or split, recapitalization,
reclassification, merger, consolidation, combination or exchange of shares, or
other similar corporate change, the aggregate number of shares of Stock under
this Plan and the number of shares of Stock subject to each outstanding Option
and the related Grant Price shall be appropriately adjusted by the Committee,
whose determination shall be conclusive, provided, however, that fractional
shares shall be rounded to the nearest whole share. No adjustments shall be made
in connection with the issuance by the Company of any warrants, rights, or
Options to acquire additional shares of Stock or of securities convertible into
Stock.

        5.    Duration of the Plan.    The Plan shall remain in effect until all
Stock subject to it has been purchased pursuant to the exercise of the Options
or Stock Appreciation Rights granted under the Plan. Notwithstanding the
foregoing, no Options or Stock Appreciation Rights may be granted pursuant to
this Plan on or after the 20th anniversary of the Plan's effective date.

        6.    Options.    

        6.1    Grant of Options.    Subject to the provisions of Subsection 4.1
and Section 5, Options may be granted to Employees at any time and from time to
time as shall be determined by the Committee. The Committee may request
recommendations from the Chief Executive Officer of the Company. The Committee
shall determine whether an Option is to be an Incentive Stock Option within the
meaning of Section 422A of the Code or a Nonstatutory Option. In no event,
however, shall any grant of an Incentive Stock Option provide for the Option to
be or become exercisable in amounts in excess of $100,000 per calendar year.
Furthermore, the aggregate number of shares of Stock with respect to which
Options or Stock Appreciation Rights may be granted to any one Employee
throughout the duration of the Plan may not exceed 15% of the total number of
shares of Stock available for issuance pursuant to Subsection 4.1 of the Plan.

        6.2    Option Agreement.    As determined by the Committee on the date
of grant, each Option shall be evidenced by a Stock Option agreement that
specifies:

          (i)  Grant Price;

         (ii)  duration of the Option;

        (iii)  number of shares of Stock to which the Option pertains;

        (iv)  vesting requirements, if any;

         (v)  whether the Option is an Incentive Stock Option or a Nonstatutory
Option;

        (vi)  amount and time of payment of Tax Offset Bonuses, if any;

3

--------------------------------------------------------------------------------




       (vii)  the amount of Stock Appreciation Rights, if any, and any
conditions upon their exercise;

      (viii)  duration of the Stock Appreciation Rights, if any;

        (ix)  Options to which the Stock Appreciation Rights, if any, relate;

         (x)  rights of the Optionees upon termination of employment with the
Company, provided that the termination rights for Optionees receiving Incentive
Stock Options shall conform with Section 422A of the Code;

        (xi)  the terms of the loan, if any, that will be made available in
connection with the exercise of an Option; and

       (xii)  such other information as the Committee deems desirable.

        No Option shall have an expiration date later than the first day
following the 10th anniversary of the date of its grant. The Stock Option
agreement may be supplemented by adding Stock Appreciation Rights with or Tax
Offset Bonuses to previously granted Options as provided in Section 7.

        6.3    Exercise.    Options granted under the Plan shall be exercisable
at such times and be subject to such restrictions and conditions as the
Committee directs, which need not be the same for all Optionees.

        6.4    Payment.    The Grant Price upon exercise of any Option shall be
payable to the Company in full either:

          (i)  in cash (including an irrevocable commitment in writing to
deliver cash resulting from the sale of Stock subject to an Option);

         (ii)  by tendering shares of Stock having a Fair Market Value at the
time of exercise equal to the total Grant Price (in the exercise of a
Nonstatutory Option, an Optionee may surrender one or more shares of Stock in
the exercise of an Option with instructions to resurrender any shares acquired
upon exercise in one or more successive, simultaneous exercises until Options
covering the number of shares, which he or she specifies, have been exercised);

        (iii)  with the proceeds of a loan on such terms and conditions as may
be authorized by the Committee (however, the rate of interest on any such loan
shall not be less than the applicable federal rate under Section 1274(d) of the
Code on the date an Option is exercised, compounded semiannually); or

        (iv)  by any combination of (i), (ii) and (iii).

        7.    Stock Appreciation Rights and Tax Offset Bonuses.    The Committee
may grant Stock Appreciation Rights and/or grant Options which pay Tax Offset
Bonuses on such bases as the Committee shall determine, including but not
limited to Stock Appreciation Rights which become exercisable or Tax Offset
Bonuses which become payable only upon an Optionee being subject to the
restrictions of Section 16 of the Securities Exchange Act of 1934 at the time of
exercise. A Stock Appreciation Right or Tax Offset Bonus may be granted only
with respect to an Option and may be granted concurrently with or after the
grant of the Option. If Options granted on a particular date include Stock
Appreciation Rights for only Optionees who are subject to the requirements of
Section 16 of the Securities Exchange Act of 1934, an Optionee receiving an
Option on that date and who thereafter becomes subject to those restrictions
shall thereupon be deemed to have received Stock Appreciation Rights with
respect to any unexercised Options granted on the particular date in the same
weighted average proportion as the Stock Appreciation Rights granted on the same
grant date to the Optionees who were subject to the requirements of Section 16
of the Securities Exchange Act of 1934;

4

--------------------------------------------------------------------------------

provided, however, if 50% or more of the Board of Directors are employees of the
Company and may receive Options under this plan, then the provisions of this
sentence will apply only if, in each instance, approved by the Committee. The
Committee may cancel or place a limit on the term of, or the amount payable for,
any Stock Appreciation Right or Tax Offset Bonus at any time and may disapprove
the election by the Optionee to exercise a Stock Appreciation Right rather than
the related Option. The Committee shall determine all other terms and provisions
of any Stock Appreciation Right or Tax Offset Bonus. Each Stock Appreciation
Right or Tax Offset Bonus granted by the Committee shall expire no later than
the expiration of the Option to which it relates. In addition, any Stock
Appreciation Right granted with respect to an Incentive Stock Option may be
exercised only if:

          (i)  such Incentive Stock Option is exercisable; and

         (ii)  the Grant Price of the Incentive Stock Option is less than the
Fair Market Value of the Stock on the Date of Exercise.

        8.    Written Notice, Issuance of Stock Certificates, Payment of Stock
Appreciation Rights or Stockholder Privileges.    

        8.1    Written Notice.    An Optionee electing to exercise an Option and
any applicable Stock Appreciation Right shall give written notice to the
Company, in the form and manner prescribed by the Committee, indicating the
number of shares of Stock with respect to which the Option is to be exercised.
Full payment for the Option exercised shall be received by the Company prior to
issuance of any stock certificates.

        8.2    Issuance of Stock Certificates.    As soon as reasonably
practicable after the receipt of written notice of exercise and payment of the
exercise price, the Company shall issue and deliver to the Optionee or any other
person entitled to exercise an Option pursuant to this Plan a certificate or
certificates for the requisite number of shares of Stock.

        8.3    Payment of Stock Appreciation Rights and Tax Offset
Bonuses.    As soon as practicable after receipt of written notice of exercise,
the Company shall pay to the Optionee, in cash, the amount payable under the
Stock Appreciation Rights and the amount of any Tax Offset Bonuses.

        8.4    Privileges of a Stockholder.    An Optionee or any other person
entitled to exercise an Option under this Plan shall not have stockholder
privileges with respect to any Stock covered by the Option until the Date of
Exercise.

        8.5    Partial Exercise.    An Option may be exercised for less than the
total number of shares granted by the Option. An exercise of a portion of the
shares granted under the Option shall not affect the right to exercise the
Option from time to time for any unexercised shares subject to the Option.

        9.    Rights of Employees.    

        9.1    Employment Not Guaranteed by Plan.    This Plan is not intended
to and does not create a contract of employment in any manner. Employment with
the Company is at will, which means that either the employee or the Company may
end the employment relationship at any time and for any reason. Nothing in this
Plan changes or should be construed as changing that at-will relationship.

        9.2    Nontransferability.    All Options and Stock Appreciation Rights
granted under this Plan shall be nontransferable by the Optionee, other than by
will or the laws of descent and distribution, and shall be exercisable during
the Optionee's lifetime only by the Optionee or the Optionee's guardian or legal
representative.

        Notwithstanding the foregoing, Options granted to or held by any
Executive Officer may be transferred as a gift (but not sold for value) by such
Executive Officer to any immediate family

5

--------------------------------------------------------------------------------




member of such Executive Officer, to a trust established for the benefit of any
immediate family members, to a partnership in which only immediate family
members are partners, or to other similar entities established for the benefit
of immediate family members. Options so transferred shall continue to be subject
to all terms and conditions described in the applicable Stock Option agreement,
and any such transfer by gift shall be subject to all applicable rules and
regulations of the Internal Revenue Service and Securities and Exchange
Commission.

        10.    Optionee Transfer or Leave of Absence. For Plan purposes:    

        (a)   A transfer of an Optionee from the Company to a subsidiary or vice
versa, or from one subsidiary to another; or

        (b)   A leave of absence duly authorized by the Company

shall not be deemed a termination of employment. An Optionee, however, may not
exercise an Option or any applicable Stock Appreciation Right during any leave
of absence, unless authorized by the Committee.

        11.    Administration.    

        11.1    Administration.    The Committee shall have final discretion,
responsibility, and authority to administer and interpret the Plan. This
includes the discretion and authority to determine all questions of fact,
eligibility, or benefits relating to the Plan. The Committee may also adopt any
rules it deems necessary to administer the Plan. The Committee's
responsibilities for administration and interpretation of the Plan shall be
exercised by Company employees who have been assigned those responsibilities by
the Company's management. Any Company employee exercising responsibilities
relating to the Plan in accordance with this section shall be deemed to have
been delegated the discretionary authority vested in the Committee with respect
to those responsibilities, unless limited in writing by the Committee. Any
Employee may appeal any action or decision of these employees to the Company's
General Counsel and may request that the Committee reconsider decisions of the
General Counsel. The Committee shall have final discretion, responsibility, and
authority to determine the form and content of Options to be issued (which need
not be identical) under the Plan; to provide for conditions and assurances
deemed necessary or advisable to protect the interests of the Company; and to
make all other determinations necessary or advisable for the administration of
the Plan. The Committee shall determine, within the limits of the express
provisions of the Plan, the Employees to whom and the time or times at which
Options and Stock Appreciation Rights shall be granted, the number of shares to
be subject to each Option and Stock Appreciation Right, and the duration of each
Option. In making such determinations, the Committee may take into account the
nature of the services rendered by such Employees or classes of Employees, their
present and potential contributions to the Company's success and such other
factors as the Committee, in its discretion, shall deem relevant. The
determination of the Committee, its interpretation, or other action made or
taken shall be final and binding on the Employees.

        11.2    Incentive Stock Options.    Notwithstanding any contrary
provision in this Plan, the Committee shall not take any action or impose any
terms or conditions with respect to an Option intended by the Committee to be an
Incentive Stock Option which would cause such Option to not qualify as such
under the Code and applicable regulations and rulings in effect from time to
time.

        12.    Amendment, Modification, and Termination of the Plan.    The
Board may, at any time, terminate and, at any time and from time to time and in
any respect, amend or modify the Plan, provided, however, that no such action of
the Board, without approval of the stockholders, may:

        (a)   Increase the total amount of Stock which may be purchased through
Options granted under the Plan, except as provided in Subsection 4.3 of the
Plan.

6

--------------------------------------------------------------------------------

        (b)   Change the requirements for determining which Employees are
eligible to receive Options or Stock Appreciation Rights.

        (c)   Change the provisions of the Plan regarding the Grant Price except
as permitted by Subsection 4.3.

        (d)   Permit any person, while a member of the Committee, to be eligible
to receive or hold an Option under the Plan.

        (e)   Change the manner of computing the amount to be paid through a
Stock Appreciation Right.

        (f)    Materially increase the cost of the Plan.

        (g)   Extend the period during which Options and Stock Appreciation
Rights may be granted.

        No amendment, modification, or termination of the Plan shall in any
manner adversely affect the rights of an Optionee under the Plan without the
consent of the Optionee.

        13.    Acceleration of Stock Options.    If, while unexercised Options
remain outstanding hereunder:

        (a)   Any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing 25% or more of either the
then outstanding shares of common stock of the Company or the combined voting
power of the Company's then outstanding securities; provided, however, if such
Person acquires securities directly from the Company, such securities shall not
be included unless such Person acquires additional securities which, when added
to the securities acquired directly from the Company, exceed 25% of the
Company's then outstanding shares of common stock or the combined voting power
of the Company's then outstanding securities; and provided further that any
acquisition of securities by any Person in connection with a transaction
described in Subsection 13(c)(i) shall not be deemed to be a change in control
of the Company; or

        (b)   The following individuals cease for any reason to constitute at
least a majority of the number of directors then serving: individuals who, on
the date hereof, constitute the Board and any new director (other than a
director whose initial assumption of office is in connection with an actual or
threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company's
stockholders was approved by a vote of at least 2/3rds of the directors then
still in office who either were directors on the date hereof or whose
appointment, election, or nomination for election was previously so approved
(the "Continuing Directors");or

        (c)   The consummation of a merger or consolidation of the Company (or
any direct or indirect subsidiary of the Company) with any other corporation
other than (i) a merger or consolidation which would result in both
(a) Continuing Directors continuing to constitute at least a majority of the
number of directors of the combined entity immediately following consummation of
such merger or consolidation, and (b) the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) more than 50% of the
combined voting power of the voting securities of the Company or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation, or (ii) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the Beneficial Owner, directly or indirectly, of securities of the
Company representing 25% or more of either the then outstanding shares of common
stock of the Company or the combined voting power of the Company's then
outstanding securities; provided that securities acquired directly from the
Company shall not be included unless the Person acquires additional securities
which, when added

7

--------------------------------------------------------------------------------




to the securities acquired directly from the Company, exceed 25% of the
Company's then outstanding shares of common stock or the combined voting power
of the Company's then outstanding securities; and provided further that any
acquisition of securities by any Person in connection with a transaction
described in Subsection 13(c)(i) shall not be deemed to be a change in control
of the Company; or

        (d)   The stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or the consummation of an agreement
for the sale or disposition by the Company of all or substantially all of the
Company's assets, other than a sale or disposition by the Company of all or
substantially all of the Company's assets to an entity, more than 50% of the
combined voting power of the voting securities of which are owned by Persons in
substantially the same proportions as their ownership of the Company immediately
prior to such sale;

then from and after the date on which any such event described in paragraphs
(a) through (d) above occurs (which shall constitute a "change in control" of
the Company, provided that a transaction described in Subsection 13(c) which is
not a "change in control" of the Company solely due to the operation of
Subsection 13(c)(i)(a) will nevertheless constitute a "change in control" of the
Company if the Board determines, prior to the consummation of the transaction,
that there is not a reasonable assurance that, for at lest two years following
the consummation of the transaction, at least a majority of the members of the
board of directors of the surviving entity or any parent will continue to
consist of Continuing Directors and individuals whose election or nomination for
election by the shareholders of the surviving entity or any parent would be
approved by a vote of at least two-thirds of the Continuing Directors and
individuals whose election or nomination for election has previously been so
approved), all Options shall be exercisable in full, whether or not then
exercisable under the terms of their grant.

        For purposes of this section, "Beneficial Owner" shall have the meaning
set forth in Rule 13d-3 under the Securities Exchange Act of 1934, as amended
(the "Exchange Act").

        For purposes of this section, "Person" shall have the meaning given in
Section 3(a)(9) of the Exchange Act, as modified and used in Sections 13(d) and
14(d) thereof, except that "Person" shall not include (i) the Company or any of
its subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its subsidiaries, (iii) an
underwriter temporarily holding securities pursuant to an offering of such
securities, (iv) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, or (v) an individual, entity or group that is
permitted to and does report its beneficial ownership of securities of the
Company on Schedule 13G under the Exchange Act (or any successor schedule),
provided that if the individual, entity or group later becomes required to or
does report its ownership of Company securities on Schedule 13D under the
Exchange Act (or any successor schedule), then the individual, person or group
shall be deemed to be a Person as of the first date on which the individual,
person or group becomes required to or does report its ownership on
Schedule 13D.

        14.    Withholding Taxes.    Whenever shares of Stock are issued on the
exercise of an Option under this Plan, the Company shall (a) require the
recipient of the Stock to remit to the Company an amount sufficient to satisfy
all withholding taxes, (b) deduct from a cash payment pursuant to any Stock
Appreciation Right or Tax Offset Bonus an amount sufficient to satisfy any
withholding tax requirements, or (c) withhold from, or require surrender by, the
recipient, as appropriate, shares of Stock otherwise issuable or issued upon
exercise of the Option the number of shares sufficient to satisfy, to the extent
permitted under applicable law, federal and state withholding tax requirements
resulting from the exercise. Stock withheld or surrendered under this paragraph
shall be valued at its Fair Market Value on the date the amount of withholding
tax is determined.

8

--------------------------------------------------------------------------------

        15.    Shareholder Approval and Registration Statement.    Options may
be granted under the Plan prior to shareholder approval and prior to filing with
the Securities and Exchange Commission and having an effective registration
statement covering the Stock to be issued upon the exercise of Options. Any
Options granted under this Plan prior to shareholder approval and having an
effective registration statement covering the Stock subject to such Options
shall not be exercisable until and are expressly conditional upon shareholder
approval of the Plan and having an effective registration statement covering the
Stock.

        16.    Requirements of Law.    

        16.1    Requirements of Law.    The granting of Options and the issuance
of shares of Stock upon the exercise of an Option shall be subject to all
applicable laws, rules and regulations, and shares shall not be issued nor cash
payments made except upon approval of proper government agencies or stock
exchanges, as may be required.

        16.2    Governing Law.    The Plan, and all agreements hereunder, shall
be construed in accordance with and governed by the laws of the state of Idaho.

        17.    Effective Date of Plan.    The Plan shall become effective as of
July 24, 1984, subject to ratification by shareholders.

9

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.9



BOISE CASCADE CORPORATION 1984 KEY EXECUTIVE STOCK OPTION PLAN (As Amended
Through September 26, 2003)
